Citation Nr: 1426541	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-16 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for arthritis. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to October 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011 and October 2013, the Board remanded these matters for further development. 

The issue of service connection for arthritis is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDING OF FACT

The evidence reasonably establishes that the Veteran has tinnitus that began in service and has persisted.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to this claim.  However, as this decision grants service connection for tinnitus, there is no reason to belabor the impact of the VCAA on such claim; any notice or duty to assist error/omission is harmless.
Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran served in the Army.  His DD-214 notes his military occupations were engineer specialist and then special purpose equipment repair parts specialist.  His service treatment records (STRs) are silent for any mention of tinnitus.  On May 1970 Medical Board examination, there was no mention of tinnitus.

An October 2005 private treatment record notes the Veteran experienced tinnitus "on and off."  A subsequent October 2005 private treatment record indicates the Veteran reported bilateral tinnitus and being hard of hearing; sensorineural hearing loss and tinnitus were diagnosed.  A November 2005 private treatment record notes the Veteran sought treatment for persistent high pitched tinnitus. 

A January 2009 letter from Dr. V.A.D. notes the Veteran had a history of tinnitus. 

A July 2009 VA treatment record notes the Veteran complained of chronic tinnitus experienced since service. 

On November 2013 VA examination, the Veteran reported onset of tinnitus in service in 1966, and indicated that it interfered with his sleep.  The examiner opined it was less likely than not that the Veteran's tinnitus is related to service; the examiner explained that tinnitus is a symptom associated with hearing loss, and the Veteran had normal hearing on separation from service. 

It is not in dispute that the Veteran has tinnitus as the record documents his complaints of tinnitus (which apparently have been accepted at face value).  Notably, tinnitus is a disability capable of lay observation (by the person experiencing it), and generally not capable of objective confirmation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  What the Veteran must still show to establish service connection for tinnitus is that such disability is related to his service/noise trauma therein.

One way of substantiating a service connection claim is by showing that a disability became manifest in service and has persisted since.  The Board finds that the evidence of record reasonably supports the Veteran's claim that his tinnitus began in service and has persisted since.  His documented accounts, to include as noted in a July 2009 VA treatment record and on November 2013 VA examination (when he reported experiencing tinnitus since service), are considered forthright and credible; they are not inconsistent with the record.  He has been consistent in the reports that he has had tinnitus since service. 

The Board notes that on November 2013 VA audiological evaluation the examiner opined that the Veteran's tinnitus was "less likely than not" related to his service.  The examiner explained that the Veteran had normal hearing on separation from service.  However, it does not appear that the examiner gave due consideration to the Veteran's accounts that he has had tinnitus continuously since service (which are competent lay evidence the Board has no reason to reject).  Therefore, the opinion by the November 2013 VA examiner lacks probative value.  

Resolving any remaining reasonable doubt in the Veteran's favor as required, the Board concludes that competent and credible evidence reasonably supports his claim, and that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

On review of the record, the Board finds that the matter of service connection for arthritis must again be remanded for evidentiary development.

A May 2014 rating decision granted the Veteran service connection for diabetes mellitus.  In April 2014 written argument, the Veteran's representative raised a secondary service connection theory of entitlement, i.e., that the Veteran's arthritis was caused or aggravated by his (now service-connected) diabetes mellitus.  Whether or not that is so is a medical question that requires medical expertise.  An addendum medical opinion that addresses that question is necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran's record to be forwarded to the December 2013 VA examiner for review and an addendum medical opinion that responds to the following: 

(a) Based on the factual record, is it at least as likely as not (a 50 % or better probability) that the Veteran's arthritis was caused or aggravated (the opinion must address the aggravation aspect of the claim) by his service connected diabetes?

(b) If the opinion of the examiner is that arthritis was not caused but aggravated by the service-connected diabetes mellitus, the examiner should identify, to the extent possible, the degree of arthritis that has resulted from such aggravation (i.e., identify the baseline level of severity of arthritis prior to the aggravation and the level of severity after the aggravation occurred).

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature, as appropriate.  If the opinions sought cannot be offered without a re-examination of the Veteran, such examination must be arranged.

2.  Thereafter, the RO should review the record and readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


